Citation Nr: 0812943	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO. 06-33 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD)

2. Entitlement to service connection for anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from August 1969 to September 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified via videoconference at a Board 
hearing at the RO in March 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

A February 2006 letter from the Social Security 
Administration (SSA) shows that the veteran is in receipt of 
SSA disability benefits related to his psychiatric 
disabilities. The SSA file has not been associated with the 
veteran's claims file. VA has a duty to obtain SSA records 
when they may be relevant. See Voerth v. West, 13 Vet. App. 
117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992). 
Accordingly, the RO should contact the SSA and obtain and 
associate with the claims file copies of the veteran's 
records regarding SSA benefits, including the complete 
medical records upon which any decision was based. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2007).

At the March 2008 Board videoconference hearing, the veteran 
testified that one of his stressors was being left alone in a 
field during a sniper attack in May or June of 1972 at Udorn 
Air Base in Thailand. As the veteran's PTSD claim has been 
denied based on a lack of a verified stressor, the Board 
finds that a remand is necessary for the RO/AMC to contact 
the appropriate service agency to attempt to verify this 
event.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the SSA and 
obtain and associate with the claims file 
copies of the veteran's records regarding 
SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

2. The AMC/RO should contact the U.S. 
Army & Joint Services Records Research 
Center (JSRRC) and ask them to attempt to 
verify the alleged stressor of a sniper 
attack in May or June of 1972 at Udorn 
Air Base in Thailand.

3. If (and ONLY if) any of the veteran's 
alleged stressors are verified by the 
development above, the RO should arrange 
of the veteran to undergo a VA 
examination to determine if he meets the 
diagnostic criteria for a diagnosis of 
PTSD and, if so, the examiner must 
identify the stressor(s) upon which the 
diagnosis of PTSD is based. The claims 
file must be made available to the 
examiner for review in connection with 
the examination and the examiner must 
provide a rationale for all opinions 
expressed. If the examiner cannot provide 
a requested opinion without resorting to 
mere speculation, he or she should so 
state. 

4. If (and ONLY if) the additional 
evidence developed from SSA or the JSRRC 
suggests a relationship between the 
veteran's current anxiety disability and 
his active duty service period, the 
AMC/RO should arrange for the veteran to 
undergo a VA examination to determine if 
the veteran currently meets the 
diagnostic criteria for a diagnosis of an 
anxiety disorder and, if so, if such 
disability is etiologically related to 
the veteran's period of active duty 
service. The claims file must be made 
available to the examiner for review in 
connection with the examination and the 
examiner must provide a rationale for all 
opinions expressed. If the examiner 
cannot provide a requested opinion 
without resorting to mere speculation, he 
or she should so state. 

5. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the AMC/RO should 
review the record, to include all 
evidence received since the November 2007 
Supplemental Statement of the Case, and 
readjudicate the claims. If the benefits 
sought remain denied, the veteran should 
be issued an appropriate Supplemental 
Statement of the Case, and afforded the 
opportunity to respond. The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



